Title: To Alexander Hamilton from George Washington, 14 October 1793
From: Washington, George
To: Hamilton, Alexander



Mount Vernon 14th. Oct. 1793
Dear Sir,

Enclosed is the duplicate of my last. The calamity which has befallen Philadelphia & seems in no wise to abate renders it more essential than ever for the heads of Departments to Assemble, that proper measures with respect to the public Offices & Papers may be adopted. It is time also, if the President can with propriety interpose, to decide something with respect to the meeting of Congress. But what, is difficult; some being of opinion that there is no power vested in the Executive under any circumstances to change the place of meeting although there is power to call Congress together upon extraordinary occasions; Others think, admitting this, the exigency of the case would warrant the measure. It is a delicate situation for the President to be placed in: What would you advise in this predicament? If to call Congress together, where, for the ensuing Sessions? The Public Offices & Papers being difficult & expensive to remove to any distance—and the delicate situation it would throw the Executive into by naming a place far from the present establishment. My wishes would be German town, if the place is free from the fever, for the reasons I have mentioned; but as none can take a more comprehensive view & I flatter myself a less partial one of the subject than yourself, and as a letter from you may reach me before we shall meet, I pray you to dilate fully upon the several points here brought to your consideration.
I shall be at, or somewhere about German town at the time mentioned in the enclosed; and therefore shall only add, what I persuade my self you are already satisfied of, that I am with much truth & sincerity Dr Sir—Your Affectionate

Go: Washington
Colo. Hamilton

